DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,23,24,26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terry et al (WO 2007/079058).
          Regarding claims 1,23,24, Terry et al disclose a method for performing link adaptation (para. 0021 and fig. 1) at a network node in a wireless communication network (para. 0021, where the Node-B is a network node), the method comprising: identifying first traffic and second traffic included in transmission between the network node and a user equipment (UE) (para. 0025, 0030, where data flows with different QoS requirements corresponds to different traffic types), the first traffic being related to first 
        Regarding claim 26, Terry et al disclose wherein .  
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2,3 9,21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terry et al in view of Bertrand et al (U.S.Pub. # 2013/0182569).
         Regarding claim 2, Terry et al donot specifically disclose wherein the second link adaptation loop is independent from the first link adaptation loop. Bertrand et al disclose wherein the second link adaptation loop is independent from the first link adaptation loop (para. 0009). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to use the teaching of Bertrand et al in the system of Terry et al in order to increase the throughput of the system.
          Regarding claim 3, Terry et al donot specifically disclose wherein the second link adaptation loop is dependent on the first link adaptation loop. Bertrand et al disclose wherein the second link adaptation loop is dependent on the first link adaptation loop (para. 0012). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to use the teaching of Bertrand et al in the system of Terry et al in order to increase the throughput of the system. 
        Regarding claim 9, Bertrand et al disclose wherein the identifying of one of the first traffic and the second traffic comprises identifying respective traffic based on one of: a logical channel identifier (ID) included in each transport block for the respective traffic a different length of transmission time interval (TTI); and numerology for the respective traffic (para. 0031).
       Regarding claim 21, Bertrand disclose configuring parameters for the first and second link adaptation loops via Operations, Administration and Maintenance (OAM) interfaces (para. 0041, 0042).

Allowable Subject Matter
Claims 4-8,10-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIT PATEL whose telephone number is (571)272-3140.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AJIT PATEL/Primary Examiner, Art Unit 2416